Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No.10,957,519, Barnes (US 5,18,739), Lang (US 3/767,551) and US 10,227,691). 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 

Regarding claims 1 and 8: 
Claim 1 of ‘’519 teaches a magnetically and electrically enhanced apparatus configured to perform at least one of chemical vapor deposition (CVD) and reactive ion etching (RIE), the apparatus comprising: 
an anode positioned on top of a ring electrode (hollow cathode), thereby forming a gap between the anode and the ring electrode; 
two rows of magnets generating a cusp magnetic field in the gap and a magnetic field on the cathode target assembly such that a portion of magnetic field lines are substantially perpendicular to the cathode target assembly; 

‘519 does not teach a cathode target assembly positioned inside the ring electrode; an inductor positioned between the ring electrode and a ground; an inductor positioned between the cathode target assembly and the ground; and a second RF power supply connected to the cathode target assembly, the second RF power supply generating a second RF electric field adjacent to the cathode target assembly, the second RF electric field sustaining plasma adjacent to the cathode target assembly, a frequency and power associated with the second RF power supply being selected to increase a degree of dissociation and ionization of feed gas molecules and atoms.  
Barnes teaches a cathode target assembly 12 positioned inside the ring electrode (14, Fig. 1) and a second RF power supply (39) connected to the cathode target assembly, the second RF power supply generating a second RF electric field adjacent to the cathode target assembly, the second RF electric field sustaining plasma adjacent to the cathode target assembly, a frequency and power associated with the second RF power supply being selected to increase a degree of dissociation and ionization of feed gas molecules and atoms.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ring electrode and cathode target assembly of ‘519 by providing a cathode target assembly positioned inside the ring electrode and a second RF power supply connected to the cathode target assembly, the second RF power supply generating a second RF electric field adjacent to the cathode target assembly, the second RF electric field sustaining plasma adjacent to the cathode target assembly, a frequency and power associated with the second RF power supply being selected to increase a degree of dissociation and ionization of feed gas molecules and atoms, as taught by Barnes, because it would provide a system for high rate deposition (col. 2, ln. 44). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ring electrode and cathode target assembly of ‘519 by providing an inductor positioned between the ring electrode and a ground and an inductor positioned between the cathode target assembly and the ground, as taught by Lang, because it would provide a choke for radio frequency resulting in a lower temperature on the electrode (col. 4, ln. 30-40). 
‘691 teaches the capability of the apparatus to be configured to perform at least one of CVD or RIE. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794